                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        KNOXVILLE DIVISION

  SALEM POINTE CAPITAL, LLC,                            )
                                                        )
                     Plaintiff,                         )
                                                        )
  v.                                                    )
                                                        )             Nos. 3:18-cv-443 / 3:18-cv-444
  BEP RARITY BAY, LLC and BALD                          )             REEVES/POPLIN
  EAGLE VENTURES, LLC,                                  )
                                                        )
                     Defendants.                        )
                                                        )

                                                ORDER
          On October 11, 2019, this Court this Court ordered the parties to mediation and stayed the

  case. [D. 50]. On February 3, 2020, the parties indicated through a joint status report that, during

  the stay, a separate lawsuit was filed by Rarity Bay Partners (“RBP”) against both Salem Pointe

  Capital, LLC (“SPC”) and BEP Rarity Bay, LLC, (“BEP”). [D. 54]. Through that lawsuit, RBP

  (f/k/a/ Salem Pointe Capital Partners or “SPCP” in these proceedings) seeks to set aside the

  settlement agreement entered between SPC and BEP in this case. [Id.]. Though the mediation

  process continues, the parties have stated that “progress has been slow.” [Id.]. As a result, “BEP,

  SPC, and RBP all believe that an additional stay of this litigation, both to allow the mediation talks

  to continue and to give time for the state court lawsuit to play out, is in the best interests of all

  parties.” [Id.].

          Consequently, the stay in this case is EXTENDED until further order of the Court. The

  Court previously ordered all parties to appear through new counsel at the end of the stay. [D. 50].

  However, due to the protraction of this litigation, all parties are ORDERED to effectuate the

  Court’s previous instructions regarding the appearance of new counsel on or before May 20, 2020.

  This matter will be resolved expediently once the stay is lifted.

                                                    1

Case 3:18-cv-00443-PLR-DCP Document 58 Filed 04/29/20 Page 1 of 2 PageID #: 3134
         The parties are ORDERED to file a joint status report advising the Court on the status of

  mediation and the related proceedings on or before May 20, 2020. The parties are further

  ORDERED to file joint status reports every twenty-one days thereafter until the stay in this case

  is lifted. Lastly, the trial in this case, currently set for June 2, 2020, is CONTINUED. The Court

  will contact the parties to reschedule when it is appropriate to do so.

         IT IS SO ORDERED.


                                         ____________________________________________
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                                    2

Case 3:18-cv-00443-PLR-DCP Document 58 Filed 04/29/20 Page 2 of 2 PageID #: 3135
